DETAILED ACTION
Reasons for Allowance
1.	 This allowance is used to replace the allowance mailed on August 16, 2022 and the following is an examiner’s statement of reasons for allowance: 
	Claims 1 and 4-12 are allowable in light of applicant’s amendment filed on July 20, 2022. The objection and the rejection under 35 U.S.C 112 (b) have been withdrawn in view of applicant’s amendment filed on July 20, 2022. The closest prior art in the record is Ervin et al., (US 2017/0276678 A1, priority date: June 18, 2012). This prior art does not teach a combination of all components in the biomolecule measuring device of claim 1. This prior art either alone or in combination with the other arts in the record does/do not teach or reasonably suggest a biomolecule measuring device that measures a biomolecule which comprises all limitations recited in claim 1.  
Any comments considered necessary by applicant must be submitted no later than
the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
2.	Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center.  The faxing of such papers must conform with the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993)(See 37 CAR § 1.6(d)).  The CM Fax Center number is (571)273-8300. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frank Lu, Ph.D., whose telephone number is (571)272-0746.  The examiner can normally be reached on Monday-Friday from 9 A.M. to 5 P.M.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached on (571)272-0731.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FRANK W LU/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        August 16, 2022